Citation Nr: 0812240	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for post-
traumatic stress disorder and if so whether service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
petition to reopen a final disallowed claim for service 
connection for post-traumatic stress disorder but denied 
service connection on the merits. 

The issue of service connection for post-traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In June 2002, the RO denied a petition to reopen a final 
disallowed claim for service connection for post-traumatic 
stress disorder because new and material evidence had not 
been received.  The veteran did not express timely 
disagreement, and the decision became final.  

2.  Since June 2002, new and material evidence has been 
received that was not previously considered by adjudicators, 
is not cumulative, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for post traumatic 
stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 3.304, 20.302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting the veteran's petition to reopen a 
final disallowed claim for service connection for post-
traumatic stress disorder.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service personnel records showed that the veteran served as a 
field communications specialist in the U.S. Army.  The 
veteran attended basic combat training and was a qualified 
rifleman.  However, there is no record of advanced infantry 
or light weapons training.  From approximately April 30, 1969 
to November 19, 1969, the veteran was assigned to Battery A, 
1st Battalion, 40th Artillery located in the Republic of 
Vietnam.  There is no record of temporary assignments to 
other units. There is no record of any personal combat awards 
or badges.  However, the file contains a May 1969 letter of 
commendation to the veteran's unit from an infantry brigade 
commander citing the excellent artillery support his unit 
received in and south of the Demilitarized Zone.

Service medical records are silent for any symptoms, 
examination, or treatment for any mental health disorders or 
for any traumatic injuries.  

In September 1989, the RO denied service connection for post-
traumatic stress disorder (PTSD) because there was no 
competent medical evidence of a diagnosed mental disorder.  
The veteran did not express disagreement within one year, and 
the
decision became final.  38 U.S.C.A. § 7105 (b) (1).  . 

In June 2002, the RO denied a petition to reopen a claim for 
service connection for PTSD.  The RO determined that new 
evidence showed some examination and treatment for symptoms 
of a mental disorder.  However, the evidence was not material 
because it did not show diagnosis of PTSD or identify 
traumatic events in service related to the disorders.  The 
veteran did not express disagreement within one year, and the 
decision became final.  Id. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since June 2002, the RO received records of VA outpatient 
mental health treatment that showed examination and treatment 
for symptoms of nightmares, panic attacks, and depression.  
Examiners diagnosed panic disorder and probable bipolar 
disorder.  In February 2004, the RO reopened the claim for 
service connection for PTSD but denied the claim on the 
merits.  

Additional medical evidence has been received including VA 
outpatient mental health treatment records through February 
2006 and a January 2006 examination in which a VA physician 
diagnosed chronic PTSD and severe major depression with 
psychotic symptoms.  The physician stated that the 
psychiatric illnesses were related to the veteran's reported 
experiences in Vietnam.  The veteran also submitted 
statements in July 2004, December 2005, and December 2006 
that reported traumatic experiences in combat.   

The Board concludes that evidence received since June 2002 is 
new because it had not been previously considered by VA 
adjudicators.  The evidence is material because it relates to 
a diagnosis of PTSD, the occurrence of traumatic events in 
service, and a relationship between the diagnosed disability 
and contended events in service.  For the purposes of the new 
and material evidence analysis, the evidence is presumed 
credible.  The evidence is related to previously 
unestablished facts necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  

Therefore, as new and material evidence has been received, 
and to this extent only, the Board grants the petition to 
reopen a final disallowed claim for service connection for 
post-traumatic stress disorder.  


ORDER

The petition to reopen a final disallowed claim for service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder is granted.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).   

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination. Id. 

In several statements, the veteran reported that he engaged 
in nightly combat in defense of his unit's artillery position 
during or immediately after a major infantry battle in May 
1969 in a northern mountain region of the Republic of 
Vietnam.  In July 2004, the veteran stated that he had combat 
medals.  

Service personnel records showed that the veteran was 
attached to an artillery unit at that time and that the unit 
provided artillery support to infantry operations in that 
general region.  However, the records do not substantiate 
that his battery's position was subject to repeated enemy 
attacks that required defense with small arms by all 
personnel including communications specialists.  No personal 
combat awards or badges are of record.  The RO has obtained 
historical information from the internet that did not mention 
participation by the veteran's unit in the specific offensive 
operation cited by the veteran.  However, no requests for 
operations logs or after-action reports from his specific 
unit have been made.  The unit records, if available, are 
necessary to determine if the veteran engaged in combat with 
the enemy and that the contended traumatic events actually 
occurred. 

A summary of VA treatment printed in January 2002 showed that 
the veteran was first diagnosed by a VA clinician with 
depression and anxiety in March 1999 and with prolonged PTSD 
in June 1999.  Records of these examinations and possible 
treatment prior to June 2000 have not been obtained and are 
relevant to the etiology of the disorder and associated 
traumatic events.  

The VA examination of January 2006 was conducted without a 
review of the relevant records developed prior to 2000.  More 
importantly, however, the diagnosis of PTSD was based on in-
service stressors not yet verified.  Although his assessment 
is competent medical evidence, his diagnosis and assessment 
of severity was markedly different from that provided by the 
veteran's regular mental health care providers who rarely 
mentioned PTSD and did discuss other post-service factors.  
The regular outpatient providers prescribed renewal of anti-
anxiety medication but did not conduct regular individual or 
group therapy.  An additional mental health examination is 
necessary to permit review of the entire service and medical 
history and to obtain clarification of the nature and 
etiology of the veteran's mental health disorders, to include 
whether the veteran has PTSD related to a verified in-service 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran any evidence 
in his possession related to combat 
awards that he stated he received in 
service.  Associate any records obtained 
with the claims file. 

2.  Request from the Joint Services 
Record Research Center (JSRRC) records of 
unit operations, after-action reports, or 
unit commendations for the 1st Battalion, 
40th Artillery in the Republic of Vietnam 
from May through June 1969.  Associate 
any records obtained with the claims 
file. 

3.  Schedule the veteran for an 
examination of his mental disorders by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's mental health disorders 
including PTSD and an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to verified combat experiences in 
Vietnam.  Request that the examiner also 
comment on the impact of any post-service 
experiences and on the history of 
diagnosis and treatment since 1999.  

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


